UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive DriveEdgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC 200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 Item 1.Schedule of Investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013(Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.53% CLOSED-END FUNDS - 25.74% CONVERTIBLE SECURITIES - 0.33% Putnam High Income Securities Fund $ CORE - 1.10% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund 4 39 General American Investors Company, Inc. CORPORATE DEBT INVESTMENT GRADE-RATED - 1.29% Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund DEVELOPED MARKET - 0.32% Aberdeen Israel Fund, Inc. Singapore Fund, Inc. (The) EMERGING MARKETS - 0.97% India Fund, Inc. (The) Turkish Investment Fund, Inc. (The) GENERAL & INSURED LEVERAGED - 1.07% Nuveen Dividend Advantage Municipal Fund 2 GENERAL BOND - 0.41% Nuveen Build America Bond Opportunity Fund GLOBAL - 2.47% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund Nuveen Global Value Opportunities Fund GLOBAL INCOME - 0.81% Nuveen Multi-Currency Short-Term Government Income Fund INCOME & PREFERRED STOCK - 1.78% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES - 8.73% AllianzGI International & Premium Strategy Fund BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013(Unaudited) (Continued) Description No. of Shares Value REAL ESTATE - 0.66% Neuberger Berman Real Estate Securities Income Fund Inc. $ SECTOR EQUITY - 5.41% BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust Petroleum & Resources Corporation Reaves Utility Income Fund U.S. MORTGAGE - 0.39% First Trust Mortgage Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 9.45% CBS Corporation - Class B Comcast Corporation - Class A Comcast Corporation - Special Class A CST Brands, Inc. D.R. Horton, Inc. DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Johnson Controls, Inc. Lowe's Companies, Inc. Macy's, Inc. News Corporation - Class B * NIKE, Inc. - Class B Omnicom Group Inc. Starbucks Corporation Time Warner Inc. TJX Companies, Inc. (The) Twenty-First Century Fox, Inc. Viacom Inc. - Class B Walt Disney Company (The) See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013(Unaudited) (Continued) Description No. of Shares Value CONSUMER STAPLES - 7.04% Altria Group, Inc. $ Coca-Cola Company (The) Costco Wholesale Corporation CVS Caremark Corporation General Mills, Inc. Kraft Foods Group, Inc. Kroger Co. (The) Mondelēz International, Inc. - Class A Walgreen Co. Wal-Mart Stores, Inc. ENERGY - 7.95% Anadarko Petroleum Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Hess Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation Williams Companies, Inc. (The) FINANCIALS - 12.59% Allstate Corporation (The) Aon plc BB&T Corporation Berkshire Hathaway Inc. - Class B * Capital One Financial Corporation Citigroup, Inc. Discover Financial Services Franklin Resources, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley Prudential Financial, Inc. SunTrust Banks, Inc. Wells Fargo & Company Weyerhaeuser Company See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013(Unaudited) (Continued) Description No. of Shares Value HEALTH CARE - 9.12% Abbott Laboratories $ AbbVie Inc. Allergan, Inc. Amgen Inc. Baxter International, Inc. Cigna Corporation Eli Lilly & Company Johnson & Johnson Mallinckrodt public limited company * McKesson Corporation Medtronic, Inc. Pfizer, Inc. St. Jude Medical, Inc. Stryker Corporation Wellpoint, Inc. INDUSTRIALS - 7.21% Boeing Company (The) Deere & Company General Dynamics Corporation General Electric Company Honeywell International Inc. Lockheed Martin Corporation Norfolk Southern Corporation Northrop Grumman Corporation Precision Castparts Corporation Republic Services, Inc. Union Pacific Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 13.36% Apple Inc. Cisco Systems, Inc. Corning, Inc. eBay Inc. * Google Inc. * Hewlett-Packard Company International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Visa Inc. - Class A Yahoo! Inc. * See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013(Unaudited) (Concluded) Description No. of Shares Value MATERIALS - 1.56% Air Products & Chemicals, Inc. $ Dow Chemical Company (The) Ecolab Inc. International Paper Company Newmont Mining Corporation TELECOMMUNICATION SERVICES - 2.67% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 1.84% AES Corporation (The) Consolidated Edison, Inc. Exelon Corporation NextEra Energy, Inc. Public Service Enterprises Group, Inc. Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $43,076,865) SHORT-TERM INVESTMENTS - 1.0% MONEY MARKET FUNDS - 1.0% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $502,199) TOTAL INVESTMENTS - 99.53% (cost - $43,579,064) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.47% NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to schedule of investments. CORNERSTONETOTALRETURNFUND, INC. NOTES TO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of September 30, 2013: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles.These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
